DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 21, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (2003/0214987).

Regarding claim 1, Yamanaka et al. disclose: an enclosed laser cavity (230) comprising one or more beam emitters therewithin (F201-F216) (Fig. 13, [0152]); a gas inlet (237) for permitting ingress of gas into the laser cavity (Fig. 13, [0152]); a pump (242) for supplying gas to the gas inlet; and a siloxane-mitigation system (filter 241) configured to remove siloxanes from gas supplied to the gas inlet by the pump (Figs. 13 and 16, [0024], [0152], [0157], [0181]).

Regarding claim 2, Yamanaka et al. disclose: wherein at least one beam emitter comprises a nitride semiconductor material (Fig. 13, [0152]).

Regarding claim 3, Yamanaka et al. disclose: wherein at least one beam emitter comprises at least one of GaN, AlGaN, InGaN, AlN, InN, or an alloy or mixture thereof (GaN related semiconductor lasers) (Fig. 13, [0152]).

Regarding claim 4, Yamanaka et al. disclose: wherein the laser cavity is configured to allow leakage of the supplied gas therefrom (via air exhaust port 238) (Fig. 13, [0152]).

Regarding claim 5, Yamanaka et al. disclose: further comprising a gas outlet for permitting egress of gas from the laser cavity (via air exhaust port 238) (Fig. 13, [0152]).

Regarding claim 6, Yamanaka et al. disclose: wherein the pump is fluidly connected to the gas outlet (pump 242 fluidly connected to outlet 238) (Figs. 13 and 16, [0024], [0152], [0157], [0181]).

Regarding claim 7, Yamanaka et al. disclose: wherein the gas outlet is configured to release gas into a surrounding ambient and/or into an exhaust system (gas outlet 238 releases gas to filter 241) (Figs. 13 and 16, [0024], [0152], [0157], [0181]).

Regarding claim 9, Yamanaka et al. disclose: wherein the siloxane-mitigation system comprises a siloxane-adsorbing material and/or a siloxane-absorbing material (filter loaded with an adsorbent) (Fig. 16, [0166]-[0167]).

Regarding claim 10, Yamanaka et al. disclose: wherein (i) the siloxane-mitigation system comprises a siloxane-adsorbing material, and (ii) the siloxane-adsorbing material comprises at least one of activated carbon, silica gel, polymer beads, or one or more molecular sieves (activated carbon) (Fig. 16, [0166]-[0167]).

Regarding claim 21, Yamanaka et al. disclose: wherein the laser cavity is hermetically sealed ([180]).

Regarding claim 22, Yamanaka et al. disclose: wherein the laser cavity comprises therewithin one or more materials that produce siloxanes via outgassing ([0041]).

Regarding claim 25, Yamanaka et al. disclose:  a fluid coolant cavity disposed beneath the plurality of beam emitters; a fluid inlet configured to supply fluid coolant to the fluid coolant cavity; and a fluid outlet configured to exhaust fluid coolant from the fluid coolant cavity ([0172]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Sell et al. (2003/0007539).

Regarding claim 8, Yamanaka et al. do not disclose: further comprising a desiccant positioned to remove moisture from gas supplied to the gas inlet by the pump.
Sell et al. disclose: a desiccant positioned to remove moisture from gas ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by adding a desiccant positioned to remove moisture from gas supplied to the gas inlet by the pump in order to prevent condensation of water on optical surfaces.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Iyer et al. (2013/0340616).

Regarding claim 11, Yamanaka et al. do not disclose: wherein (i) the siloxane-mitigation system comprises a siloxane-absorbing material, and (ii) the siloxane-absorbing material comprises at least one of an organic solvent, mineral oil, or water.
Iyer et al. disclose: a siloxane-absorbing material, the siloxane-absorbing material comprises at least one of an organic solvent, mineral oil, or water ([0015], [0027], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by using a siloxane absorbing material for the siloxane-mitigation system because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser apparatus comprising a siloxane mitigation system.

Regarding claim 12, Yamanaka et al. do not disclose: wherein the siloxane-mitigation system comprises a remediation system configured to remove siloxanes from the gas via at least one of condensation or reaction.
Iyer et al. disclose: remove siloxanes from the gas via at least one of condensation or reaction (condensation) ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by using condensation to remove siloxane because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser apparatus comprising a siloxane mitigation system.

Regarding claim 13, Yamanaka et al. do not disclose: wherein the siloxane-mitigation system comprises a liquid over and/or through which gas supplied to the gas inlet is flowed.
Iyer et al. disclose: wherein the siloxane-mitigation system comprises a liquid over and/or through which gas supplied to the gas inlet is flowed (absorption using liquid solvent) ([0015], [0027], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by using a liquid solvent for the siloxane-.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Grossman (2009/0146846).

Regarding claim 14, Yamanaka et al. do not disclose: further comprising one or more sensors configured to detect siloxanes within the laser cavity and/or within one or more conduits fluidly connected to at least one of the gas inlet, the pump, or the siloxane-mitigation system.
Grossman discloses: gas sensor generates a sensed gas signal which is checked by a controller to determine if a predetermined threshold is exceeded, activating a ventilation system if threshold is exceeded ([0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by adding one or more sensors to the system to detect siloxanes and adding a controller in order to introduce gas via the inlet when the concentration of siloxanes exceed a predetermined limit.

Regarding claim 15, Yamanaka et al. do not disclose: further comprising a computer-based controller configured to introduce gas into the gas inlet via operation of the pump.
Grossman discloses: gas sensor generates a sensed gas signal which is checked by a controller to determine if a predetermined threshold is exceeded, activating a ventilation system if threshold is exceeded ([0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by adding one or more sensors to 

Regarding claim 16, Yamanaka as modified disclose: further comprising one or more sensors configured to detect siloxanes within the laser cavity and/or within one or more conduits fluidly connected to at least one of the gas inlet, the pump, or the siloxane-mitigation system, wherein the controller is responsive to signals received from the one or more sensors (see the rejection of claim 15).

Regarding claim 17, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the gas inlet only when a siloxane concentration detected by at least one of the sensors exceeds a threshold (see the rejection for claim 15).

Regarding claim 18, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the gas inlet continuously, at least during operation of the one or more beam emitters (Yamanaka, [0158]).

Regarding claim 19, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the gas inlet at regular intervals (gas is introduced at regular intervals when the siloxane concentration exceeds a predetermined threshold) (see the rejection of claim 15).

Regarding claim 20, Yamanaka as modified do not explicitly disclose: wherein the controller is configured to introduce gas into the gas inlet upon receipt of a command from an operator.
The examiner takes official notice that a controller is configured to introduce gas into the gas inlet upon receipt of a command from an operator was well known in the art before the time of filing.  It .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tayebati et al. (2018/0252929).

Regarding claim 23, Yamanaka et al. disclose: wherein the one or more beam emitters comprises a plurality of beam emitters (Fig. 13, [0152]).
Yamanaka et al. do not disclose: and the laser cavity comprises therewithin: a dispersive element configured to receive beams emitted by the plurality of emitters and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler configured to (i) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi-wavelength beam back toward the dispersive element.
Tayebati et al. disclose: the laser cavity comprises therewithin: a dispersive element (114) configured to receive beams emitted by the plurality of emitters (102) and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler (116) configured to (i) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi-wavelength beam back toward the dispersive element (Fig. 1A, [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by adding the elements of Tayebati in order to emit a multi-wavlength beam 

Regarding claim 24, Yamanaka as modified disclose: wherein the laser cavity comprises therewithin: a plurality of slow-axis collimation lenses disposed optically downstream of the plurality of beam emitters, each slow-axis collimation lens configured to receive one or more beams from one of the beam emitters (Tayebati, [0038]).
Yamanaka as modified do not disclose: a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element.
The examiner takes official notice that a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element was well known in the art before the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element in order to change the direction of beam emission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828